UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-30964


                            CAROL HARDY,

                                               Plaintiff-Appellant,


                                 v.


          KENNETH S APFEL, Commissioner of Social Security,

                                                Defendant-Appellee.




            Appeal from the United States District Court
                for the Western District of Louisiana
                            (97-CV-2137)


                         September 27, 1999
Before REAVLEY, HIGGINBOTHAM and DENNIS, Circuit Judges.

PER CURIAM:*

     Carol Hardy appeals the district court’s affirming the

denial of her application for Social Security disability

benefits.    We vacate and remand.

     On September 28, 1992, plaintiff Hardy filed an application

for supplemental security benefits.    On August 15, 1994, Hardy

received a hearing before an administrative law judge (the

“ALJ”).    Following the hearing, the ALJ submitted written


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
interrogatories to a vocational expert, Jeffery Peterson.    Hardy

then requested and received a supplemental hearing before a

second ALJ on September 20, 1995 to allow the opportunity to

cross-examine the vocational expert.    On March 14, 1996, the ALJ

determined that Hardy was not disabled because she could perform

a significant number of “other jobs” in the national economy.

Hardy filed a request for review of the decision by the Appeals

Council.   The request for review was denied.   Hardy then sought

judicial review of the ALJ’s determination.     The district court

affirmed the ALJ’s decision with regard to plaintiff Hardy’s

disability application and dismissed the plaintiff’s action with

prejudice.

     This court’s review is limited to two inquiries: 1) whether

the decision is supported by substantial evidence in the record,

and 2) whether the proper legal standards were used in evaluating

the evidence.    See Greenspan v. Shalala, 38 F.3d 232, 236 (5th

Cir. 1994).

     The Social Security Act, as amended, permits the payment of

insurance benefits to persons who have contributed to the program

and who suffer a physical or mental disability.    42 U.S.C. §

423(a)(1)(D).    A claimant is not entitled to disability benefits

unless he establishes that he is unable “‘to engage in any

substantial gainful activity by reason of [a] medically

determinable physical or mental impairment... which has lasted or

can be expected to last for a continuous period of not less than

12 months.’”    See Bowling v. Shalala, 36 F.3d 431, 435 (5th Cir.


                                  2
1994) (quoting 42 U.S.C. §§ 416(i), 423(d)(1)(A)).   In making

this determination, a five-step sequential evaluation process is

applied: (1) a claimant who is working, engaging in a substantial

gainful activity, will not be found to be disabled no matter what

the medical findings are; (2) a claimant will not be found to be

disabled unless he has a “severe impairment”; (3) a claimant

whose impairment meets or is equivalent to an impairment listed

in Appendix 1 of the regulations will be considered disabled

without the need to consider vocational factors; (4) a claimant

who is capable of performing work that he has done in the past

must be found “not disabled”; and (5) if the claimant is unable

to perform his previous work as a result of his impairment, then

factors such as his age, education, past work experience, and

residual functional capacity must be considered to determine

whether he can do other work.   See Bowling, 36 F.3d at 435.     The

burden of proof is on the claimant for the first four steps, but

shifts to the Secretary at step five.   Id. (citing Anderson v.

Sullivan, 887 F.2d 630, 632-33 (5th Cir. 1989)).

     Having reviewed the parties’ briefs and the record, we find

that the ALJ’s finding that Hardy can engage in some kind of

gainful employment is not supported by substantial evidence.

Without satisfactory explanation, the ALJ failed to sufficiently

consider clinical psychologist Dr. Charles B. Cox’s opinion

regarding Hardy’s inability to deal with the public, to handle

work stresses, to function independently, to demonstrate

reliability or to maintain attention or concentration.   The ALJ


                                3
also failed to address Dr. Cox’s observations that Hardy

exhibited “very sluggish” mentation, “little or no initiative”

and a poor memory and Dr. Cox’s opinion that Hardy’s emotional

and intellectual status would further deteriorate “due to a trend

toward apathy and withdrawal.”   The ALJ’s failure to adequately

consider the opinion of Dr. Cox is particularly troubling given

the fact that Dr. Cox was the only expert to prepare a Mental

Assessment of Ability to Do Work-Related Activities form

concerning Hardy.   Moreover, the ALJ failed to evaluate or take

into account the vocational expert’s opinion that the additional

limitations discovered by Dr. Cox would preclude Hardy from

performing any substantial gainful activity.   In sum, the medical

evidence in the record does not provide substantial support for

the ALJ’s conclusion that Hardy suffered no disability.

     Therefore, we VACATE the district court’s order dismissing

Hardy’s complaint, and REMAND to the district court with

instructions to remand this case to allow the ALJ an opportunity

to reconsider her findings in light of the apparent lack of

substantial evidence available to support them.




                                 4